                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DONALD JORDAN, #B66331,                          )
                                                  )
                 Plaintiff,                       )
                                                  )
 vs.                                              )          Case No. 19-cv-00305-NJR
                                                  )
 JACQUELINE LASHBROOK, et al.,                    )
                                                  )
                 Defendants.                      )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        This matter is before the Court for consideration of Plaintiff Donald Jordan’s request for a

preliminary injunction. (Docs. 6 and 19). For the reasons set forth below, relief is denied at this

time, but Jordan may renew his request if it becomes necessary to do so during the pending action.

                                        FINDINGS OF FACT

        Donald Jordan is an inmate in the custody of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Pontiac Correctional Center (“Pontiac”). (Docs. 1 and

18). Jordan filed this civil rights action pursuant to 42 U.S.C. § 1983 while he was incarcerated at

Menard Correctional Center (“Menard”) on March 14, 2019. (Doc. 1). In the Complaint, Jordan

brings claims against Menard officials who failed to protect him from other inmates (including

Inmate Peoples) after his status as a former government informant was revealed. Jordan seeks

money damages and injunctive relief that includes: (A) a transfer to Pontiac or Stateville;

(B) placement in protective custody (“PC”); (C) single cell status without a cellmate; (D) a “keep

separate from” (“KSF”) order with respect to Inmate Peoples; and (E) an order prohibiting

retaliation by prison staff. (Id.).



                                                 1
          The Court screened the Complaint and allowed Jordan to proceed with the following

claims:

          Count 1:      John Baldwin, Jacqueline Lashbrook, Officer Purdue, Officer
                        Lauer, Officer Taylor, Officer McCarthy, and Officer Childs failed
                        to protect Jordan from a known risk of harm, in violation of the
                        Eighth Amendment, when they denied his request for protective
                        custody after Menard inmates learned of Jordan’s status as a former
                        government informant on and after May 2018.

          Count 2:      John Baldwin, Frank Lawrence, Krista Alsup, Officer Lauer, Officer
                        Taylor, Officer Gee, and Officer Childs failed to protect Jordan from
                        a known risk of harm, in violation of the Eighth Amendment, when
                        they denied his request for protection (including a “keep separate
                        order”) from Inmate Peoples and determined his PREA complaint
                        was unfounded on and after January 31, 2019.

(Doc. 11, pp. 9-10). Five other claims (Counts 3, 4, 5, 6, and 7) were dismissed at screening. (Id.).

Jordan’s request for interim relief was separately docketed as a Motion for Temporary Restraining

Order and/or Preliminary Injunction (Doc. 6) and scheduled for a hearing. Jordan filed a

Supplemental Motion (Doc. 19) prior to the hearing.

                                 Motion Hearing (Docs. 6 and 19)

          At the hearing on April 4, 2019, Jordan testified that he transferred to Pontiac and was

placed in PC on or around March 20, 2019—less than a week after filing the Complaint. For

reasons unknown to the Court, Inmate Peoples transferred to Pontiac as well and was placed in a

cell near him. But Jordan testified that the two inmates had gone “their own way,” and he expressed

no concerns about Inmate Peoples or anyone else. Jordan also indicated that his personal property

was initially confiscated by Menard officials during his transfer and returned before the hearing.

Given this testimony, the Court denied Jordan’s TRO request without prejudice, and Jordan has

not renewed the request. (Doc. 22). The Court deferred a decision on the preliminary injunction

until Defendants responded. (Doc. 23).



                                                  2
                                  Defendants’ Response (Doc. 40)

       Defendants filed a Response to the Motions for Preliminary Injunction on June 17, 2019.

(Doc. 40). They characterized several of Jordan’s requests as moot, including his request for a

prison transfer and placement in PC. (Id. at pp. 3-4). Defendants further argued that Jordan failed

to satisfy the requirements for obtaining preliminary injunctive relief with respect to his request

for a single cell with no cellmate and a KSF order with respect to Inmate Peoples. (Id. at pp. 3-5).

And his remaining requests for relief—i.e., to stop retaliation by Menard staff or misconduct

involving non-parties—exceed the scope of this action. (Id. at pp. 4-5). Given the mootness claim,

the Court ordered Jordan to file a reply identifying what, if any, requests are moot.

                                     Plaintiff’s Reply (Doc. 46)

       In the Reply filed July 15, 2019, Jordan confirmed that he is still housed in Pontiac’s PC.

(Doc. 46, p. 1). And, although he remains in a cell without a cellmate, Jordan would like to

formalize this arrangement by receiving single cell status. (Id. at pp. 2-3). He believes this formal

designation is necessary to avoid an assault like one he endured at Menard. (Id. at p. 3). Jordan

also still seeks a KSF order from Inmate Peoples. (Id. at p. 2). He reported harassment and threats

by this inmate on or around April 17, 2019. (Id.). At the time, the two inmates were housed next

to (or near) one another. (Id.). Pontiac officials (Lieutenant Boland and Sergeant Lewis) responded

to Jordan’s complaints by moving him to another gallery, and this “relieved the frequent

harassment, but not completely.” (Id.). Jordan offers no specifics about ongoing harassment by

Inmate Peoples and indicates that “as long as Inmate Peoples is not on the same gallery with him[,]

there shouldn’t be a[ ] problem.” (Id.). He has not attempted to obtain a KSF from Pontiac officials

since transferring to the facility in March 2019. (Id.).




                                                  3
                                      CONCLUSIONS OF LAW

       In order to obtain a preliminary injunction, a plaintiff must show that (1) his underlying

case has some likelihood of success on the merits; (2) no adequate remedy at law exists; and (3) he

will suffer irreparable harm without the preliminary injunction. See Merritte v. Kessel, 561 F.

App’x 546, 548 (7th Cir. 2014) (citing Woods v. Buss, 496 F.3d 620, 622 (7th Cir. 2007)). If those

three factors are shown, the Court must undertake an equitable balancing of harm to the parties

and the public interest if the injunction is granted or denied. Merritte, 561 F. App’x at 547 (citing

Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013); Cooper v. Salazar, 196 F.3d 809, 813 (7th

Cir. 1999)). The greater the likelihood of success on the merits, the less significant the likelihood

the harm must be to the plaintiff. Joelner v. Village of Washington Park, Illinois, 378 F.3d 613,

619 (7th Cir. 2004).

                               Likelihood of Success on the Merits

       In order to succeed on his two deliberate indifference claims, Jordan must show that he

was incarcerated under conditions posing a substantial risk of serious harm and that the defendants

acted with “deliberate indifference” to that danger. Farmer v. Brennan, 511 U.S. 825, 833 (1994)

(internal citations omitted); Pinkston v. Madry, 440 F.3d 879, 889 (7th Cir. 2006). With regard to

Count 1, the allegations in the Complaint indicate that the following individuals were aware of and

disregarded a known risk of injury to Jordan at Menard on or after May 2018, when Gangster

Disciples, Latin Kings, and Vice Lords threatened him, extorted money from him, and assaulted

him after identifying him as a former government informant: Baldwin, Lashbrook, Purdue, Officer

Lauer, Officer Taylor, Officer McCarthy, and Officer Childs. With regard to Count 2, the

allegations in the Complaint indicate that the following individuals were aware of and disregarded

Jordan’s complaints about the serious risk of danger posed by Inmate Peoples on or after January



                                                 4
31, 2019: John Baldwin, Frank Lawrence, Officer Lauer, Officer Taylor, Officer Gee, Krista

Alsup, and Officer Childs. At this early stage, the Court finds that Jordan has more than a negligible

chance of establishing both elements of these claims in the underlying case.

                                     Inadequate Remedy At Law

        In order to obtain preliminary injunctive relief, Jordan must also show the absence of an

adequate remedy at law; this is a precondition to any form of equitable relief. Roland Mach. Co.

v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984). But Jordan has not demonstrated the

absence of an adequate remedy. In this particular case, Pontiac’s grievance procedure remains

available to Jordan. He discloses few, if any, formal efforts to invoke the process. He complained

(perhaps only informally) about Inmate Peoples in April 2019, and he admits that Pontiac officials

responded appropriately to his complaints by separating the two inmates. Although he refers to his

ongoing need for formal single cell status and a KSF order, Jordan discloses no efforts at Pontiac

to apply for either. He also points to no impediment to using the process to obtain this relief. To

the extent Jordan has invoked Pontiac’s grievance procedure, it has been both efficient and

effective. To the extent he has chosen not to use available procedures, Jordan cannot claim that he

lacks access to an adequate remedy. This is true, even if Jordan invoked the procedure

unsuccessfully at Menard.

                                          Irreparable Harm

        The irreparable harm requirement is intended to eliminate those cases in which the plaintiff

can wait until the end of trial to get relief, even where the ultimate relief sought is equitable. Roland

Mach. Co., 749 F.2d at 386. Interim injunctive relief is only available if the plaintiff will suffer

irreparable harm before final judgment is entered. Id. Jordan acknowledges that he has received

much of the relief he initially requested (i.e., a prison transfer, PC, a single cell, no cellmate, and



                                                   5
separation from Inmate Peoples). Jordan has not demonstrated, or in fact even hinted, that he faces

immediate danger or irreparable harm. By his own admission, Jordan is suffering no harm and

discloses no anticipated changes to his circumstances.

                                         Equitable Balancing

        Because Jordan has not satisfied the first three requirements for preliminary injunctive

relief, it is not necessary to balance the harm to the parties and the public interest if injunctive

relief is granted or denied. Merritte, 561 F. App’x at 547 (citing Korte, 735 F.3d at 665). With that

said, the scales tip in favor of denying relief.

        Issuing a preliminary injunction is contrary to the public interest. Injunctions are

considered a drastic form of relief because they intrude into the normal administration of the

prisons. Prison officials are in the best position to make decisions that impact the day-to-day

operations of their facilities. Sandin v. Conner, 515 U.S. 472, 482 (1995) (discouraging

involvement of federal courts in daily operations of prisons). The Court finds that Pontiac officials

are in the best position to make decisions regarding Jordan’s placement.

        Moreover, the Court can discern no benefit to either party of interfering in these decisions.

Jordan is no longer housed at Menard, where his claims arose. Most of his requests for injunctive

relief appear to be moot because he no longer faces the conditions that gave rise to his requests.

Higgason v. Farley, 83 F.3d 807 (7th Cir. 1996). He does not anticipate returning to Menard or

facing the same conditions. Id. To the extent he has encountered problems at Pontiac, officials

have addressed his concerns. If new concerns arise and are not addressed, Jordan may have a

separate claim against Pontiac officials. Based on review of Documents 1, 6, 19, 40, and 46,

however, the Court finds insufficient grounds to issue a preliminary injunction.




                                                   6
                                         DISPOSITION

       For the reasons set forth above, Jordan’s requests for preliminary injunctive relief in the

Complaint (Doc. 1), Motion for Preliminary Injunction (Doc. 6), and Supplemental Motion

(Doc. 19) are DENIED without prejudice. Because the Court previously denied Jordan’s related

requests for a TRO in Documents 6 and 19, the Clerk is DIRECTED to TERMINATE both

motions. The Motion for Leave to File a Response to Court Order 46 (Doc. 48) is also DENIED.

       IT IS SO ORDERED.

       DATE: August 19, 2019


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                                7
